JUDGMENT
Tsoucalas, Senior Judge:
This Court, having received and reviewed the United States Department of Commerce, International Trade Administration’s (“Commerce”) Final Results of Redetermination Pursuant to Court Remand, Timken Company v. The United States, 26 CIT 434, 201 F. Supp. 2d 1316 (2002) (“Remand Results”), and Timken’s concurrence therewith, finds that Commerce duly complied with the Court’s remand order, and it is hereby
Ordered that the Remand Results filed by Commerce on July 22, 2002, are affirmed in their entirety; and it is further
Ordered that since all other issues have been decided, this case is dismissed.